DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           RICARDO RANGEL,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3609

                           [February 22, 2018]

    Appeal of order denying 3.800 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2013-CF-009706-AXXX-MB.

   Ricardo Rangel, Bristol, pro se.

   No response required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.